DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.

Election/Restrictions
Applicants' election with traverse of Group I, claims 1-17 and 23, in the reply filed on 5/13/22 is acknowledged. 
The traversal is on the ground(s) that the cited prior art, the '618 publication does not describe a method having the limitations of a method of claim 1 (pages 2-3). 
This is not found persuasive because the technical feature linking inventions I-IV is not a method having the limitations of a method of claim 1. Inventive Groups II-IV are directed to products rather the methods, and thus do not include method steps. Therefore, as set forth in the restriction requirement, the technical feature linking Groups I-IV appears to be that they relate to a combination of biomarkers selected from a group that broadly encompasses any combination of two biomarkers recited in the group; e.g., a combination of a growth factor and a glycoprotein. The '618 publication teaches such a combination; specifically, VEGFR (a growth factor) and vitronectin (a glycoprotein). Therefore, it is maintained that the technical feature linking the inventions of Groups I-IV does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art. 
Claims 18-22 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of VEGF and SH2B3 as the species of "combination of biomarkers" in the reply is also acknowledged. 
Claims 1-17 and 23 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed generally to any method of predicting a response to cardiovascular regeneration, whereas the claimed method is limited to making such a prediction based on measuring the amount of biomarkers. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method for Prediction of Response to Cardiovascular Regeneration Based on Detecting the Amount of Biomarkers”.
Appropriate correction is required.

Claim Objections
Claims 1-17 and 23 are objected to because of the following informalities:
In claims 1 and 3, the first letter of each biomarker or category thereof should be written in lowercase; i.e.,  "Growth" should be "growth" (line 4); "Lymphocyte" should be "lymphocyte" (line 5) and "Glycoprotein" should be "glycoprotein" (line 5). 
	In claim 1, line 8, the acronym "MNC" should be accompanied by the full terminology the first time it is used in a series of claims. This could be corrected by amending line 7, which recites "mononuclear cells" to recite "mononuclear cells (MNC)".
In claim 12, line 4, the acronym "SNP" should be accompanied by the full terminology; e.g., "single nucleotide polymorphism (SNP)". See ¶ 169 of the specification (published application). 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, step (i), is indefinite with regard to the number of biomarkers that must be measured. Specifically, the recitation of "determining in a sample of a subject the amount of each of the following biomarkers" would seem to require measuring the amount of a biomarker from each of the nine elements of the recited group, but this statement is then followed by "wherein the biomarkers are selected from a group", which appears to indicate that only those biomarkers that "are selected" are measured. Thus, overall, it is unclear whether the method requires selecting one or more biomarkers from each of the nine elements of the group (i.e., measuring the amount of a selected growth factor; measuring the amount of a selected lymphocyte adapter protein; measuring the amount of a selected glycoprotein; and so forth), or whether the method only requires selecting "biomarkers" (i.e., two or more biomarkers) from the recited group and measuring only these selected biomarkers (e.g., selecting a biomarker from "growth factor" and a biomarker from "glycoprotein" and measuring only these two selected biomarkers). Furthermore, the recited group includes categories that include more than one biomarker; e.g., growth factor and glycoprotein are terms that encompass many different proteins, and thus while "biomarkers" requires selection of at least two markers, the two or more markers could be selected from the same category; e.g., "the biomarkers" could both selected from "Growth factors". For purposes of advancing prosecution, the claim will be interpreted as reading on each of the alternate possibilities.
Claim 1 is also indefinite because the preamble to the claim indicates that the claim is intended to predict the response to "cardiovascular regeneration" (lines 1-2), but the concluding step of the method is a prediction of a response to "cardiac repair" (lines 10-11) rather than "cardiovascular regeneration". Thus, the method is indefinite because the prediction made in lines 10-11 does not produce the same prediction that is required by the preamble of the claim. 
Claim 1 is also indefinite with regard to the recitation of "receptor/ligand expression" in line 8, because it is unclear whether it means "receptor or ligand expression" or "receptor and ligand expression". 
Claim 2 is indefinite because "sensitivity" and "specificity" are two different attributes of "prediction accuracy", but the claim then limits the two different attributes by means of a single limitation recited in the singular, "is more than about 80%". It is unclear how two different attributes can be limited by a single further limitation recited in the singular.
In claim 3, the recitation of "preferably selected" on each of lines 1, 2 and 3 (3 instances) is indefinite because, per MPEP 2173.05(d), "If stated in the claims, examples and preferences may lead to confusion over the intended scope of the claim" (underlining added for emphasis). In the instance case, it is unclear whether the stated preference strictly limits the claim to such an embodiment or not; e.g., it is unclear whether "preferably selected from VEGF and/or Erythropoietin" limits the claim to a growth factor that is VEGF or EPO, or also encompasses other, non-preferred embodiments.
Claim 2 is also indefinite in that it recites that "the Lymphocyte adapter protein is preferably selected from SH2B3" (line 3); however "lymphocyte adapter protein" and "SH2B3" are two different names for the same protein. As the instant specification teaches, SH2B3, "refers to lymphocyte adapter protein (LNK)" (¶ 73, published application).
In claim 5, the recitation of "preferably selected" on each of lines 1, 3, 4, 6, 7 and 8 (7 instances) is indefinite because, per MPEP 2173.05(d), "If stated in the claims, examples and preferences may lead to confusion over the intended scope of the claim" (underlining added for emphasis). In the instance case, it is unclear whether the stated preference strictly limits the claim to such an embodiment or not. See claim 3 above.
Claim 15 recites the limitation “the stem cell therapy” in line 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 15 depends from claim 1, but claim 1 does not recite any form of "stem cell therapy", and thus the recitation in claim 15 lacks antecedent basis.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The nature of the invention is a method with, as stated in the preamble of independent claim 1, the intended goal of "prediction of response cardiovascular regeneration". Practicing the method of independent claim 1 requires three steps, including (i) determining the amount of one or more specified biomarkers in a sample from a subject; (ii) comparing said amounts to a baseline value and/or reference; and (iii) predicting based on the comparison whether a response to cardiac repair in the subject is to be expected, not expected or is ambivalent. Dependent claims 2-17 and 23 limit various aspects of this method.
	This method lacks enablement in view of the following issues:
	(1) The preamble of the claim states that the method is for "prediction of response to cardiovascular regeneration", but the final step is making a prediction with regard to "cardiac repair" rather than cardiovascular regeneration. The specification defines the term "cardiovascular regeneration" as including "the regeneration and/or treatment and/or improvement of diseases related to the cardiovascular system" (¶ 14, published application). However, the specification does not define the term "cardiac repair", and as such, the difference in terminology is assumed to indicate a difference in meaning. Thus, the prediction made by the steps of the method does not achieve the stated goal of the method.
	(2) Steps (i) and (ii) of the method require measuring one or more biomarkers and making a comparison of the measurement to a "baseline value and/or reference". Step (iii) then uses "the results of the comparison" to predict whether a response to cardiac repair in the subject "is to be expected, not expected or ambivalent". However, the specification does not provide guidance on how the results of the comparisons for multiple biomarkers are integrated in order to make the final predication. With a single biomarker, a "baseline value and/or reference" can be selected that allows the results of a comparison with the level of that biomarker in the subject's sample to determine whether the subject is above, below or equal to said value or reference. However, when multiple biomarkers are measured, such as here, it is unclear how the results are to be integrated; i.e., it is unclear whether in order to predict an expected response the subject must have all of the selected biomarkers with an amount above (or below) the "baseline value and/or reference" in order for the cardiac repair to be expected, or whether only a single biomarker with an amount above the reference would suffice to make the prediction. The specification indicates that "machine learning" can be used to assist "balancing and weighting the parameters", but such is not recited as part of the claims, which broadly encompass making the prediction based solely on mental comparisons by the practitioner of the method.
(3) The first step of the method relies on measuring the amount of "each of the following biomarkers, wherein the biomarkers are selected from the group", followed by a list of nine categories of markers. As set forth above, this recitation is indefinite because it is unclear exactly how many biomarkers are required to be measured by the method, and has been interpreted broadly as reading on any two biomarkers selected from the recited types of markers. The nine types include growth factor, lymphocyte adapter protein, glycoprotein, brain natriuretic peptide (BNP), circulating endothelial progenitor cells (EPC), circulating endothelial cells (CEC), circulating thrombocytes, circulating mononuclear cells (MNC) and subpopulations, and receptor/ligand expression on MNC subpopulations. 
While lymphocyte adapter protein (which is another name for SH2B3) and BNP are single proteins, the other types of protein markers that are recited here, namely "growth factor", "glycoprotein" and "receptor/ligand expression MNC subpopulations" are categories encompassing multiple types of proteins. While the specification teaches that the growth factor is "preferably" selected from VEGF, erythropoietin (EPO) or FGF (¶ 41), the term broadly encompasses the other growth factors. In a 2016 review directed to using growth factors in cardiac regeneration, Reboucas provides a list of "main growth factors inducing the mechanisms of cardiac regeneration", including not just VEGF, EPO and FGF, but also nine other factors (Reboucas et al, 2016. Arq Bras Cardiol. 107(3)271-275). Furthermore, there are many other known growth factors in addition to those known to be involved cardiac regeneration; for example, the transforming growth factor β (TGF-β) family alone is known to include proteins encoded by 33 different genes (Morikawa et al, 2016. Cold Spring Harbor Perspectives in Biology. 8:a021873; 26 pages as printed). Thus the category of "growth factor" includes, at a minimum, over 40 different proteins that can each be measured as a biomarker when practicing the method of the instant claims. Furthermore, the category of glycoprotein is even broader, encompassing all proteins that include one or more attached glycan chains (i.e., any protein that is glycosylated). The specification at ¶ 15 gives examples of Vitronectin ("a glycoprotein of the hemopexin family which is abundantly found in serum", ¶ 74) and GCSF, which is also a cytokine and hormone (¶ 75). The prior art appreciates that glycosylation is "the most abundant and complex protein modification", and that "major plasma glycoproteins" include, in addition to vitronectin, at least twenty other proteins (page 309 of Clerc, 2016. Glycoconj J. 33: 309-343). Furthermore, the category of "receptor/ligand expression on MNC [mononuclear cells] subpopulations" encompasses any receptor or ligand expression on MNC. The specification further provides examples of such as "CD184, CD309, cell adhesion molecules (CAM) and/or integrin receptors" (¶ 16). CD184 and CD309 are single polypeptides; i.e., CD184 is a chemokine receptor, and CD309 is also known as VEGFR2, and is a VEGF receptor. However, "cell adhesion molecules" is a large category of surface expressed molecules that includes integrins as well as other molecules. Thus, this category is directed to a large genus of integrins, other cell adhesion molecules, and receptors and ligands expression by MNCs.
Thus, the claimed method encompasses selecting two or more biomarkers from a large group that includes Lymphocyte Adapter Protein (aka SH2B3), BNP (including NT-proBNP), the genus of growth factors including VEGF, EPO, FGF and all other growth factors, the genus of glycoproteins including vitronectin and all other glycoproteins, the genus of receptors and/or ligands on MNC subpopulations that includes CD184, CD309, integrins and all other cell adhesion molecules, and circulating cells including endothelial progenitor cells (EPC), endothelial cells (CEC), circulating thrombocytes, and mononuclear cells (MNC) and subpopulations thereof, and measuring each of the two or more selected markers in a patient sample, and using these measurements to make comparisons to reference values that are then used to make a prediction. However, the single working example in the specification is limited to uses a panel of 20 "relevant parameters" including both "clinical and biomarker parameters" (¶ 119). These are listed in Table 2, and include NT-proBNP, VEGF, EPO, vitronectin, CFU_Hill, IGFBP-3, SH2B3, as well as various populations and subpopulations of circulating cells, as identified by expressed markers, and the clinical parameters of weight and LVESV. Together use of this panel of 20 parameters is asserted to give a prediction accuracy of 81.64% (Table 2). However, the working example fails to demonstrate that measuring the amount of any lesser grouping of these biomarkers, such as the elected combination of two biomarkers that are VEGF and SH2B3, can be used to make the same prediction required by the claims. Furthermore, the specification teaches that "[t]he core factors in peripheral blood were NT-proBNP, VEGF, erythropoietin, vitronectin, circulating EPC/CEC/Thrombocytes, SH2B3 mRNA expression, the CFU-Hill assay/Matrigel plug for peripheral blood, as well as weight and LVESV index", but the instant claims fail to require even this combination of biomarkers and clinical parameters that the working example asserts are "core" to producing a specific and sensitive prediction accuracy. Notably, the claims fail to include the "CFU-Hill assay" (which is the fifth weighted parameter listed in Table 2), or weight, or LVESV, as well as the various subpopulations of cells that are identified by expression of particular markers (as indicated in Table 2).
	(4) Furthermore, even if the claimed method were limited to measurement of the indicated core biomarker and clinical parameters, the claimed method encompasses predictions that are much broader in scope than what is demonstrated by the working example in the specification. The definition of "cardiovascular regeneration" given in the specification is "the regeneration and/or treatment and/or improvement of diseases related to the cardiovascular system" (¶ 14). The specification elsewhere provides examples of "cardiovascular disease" that include "myocardial infarction, stroke and peripheral ischemic vascular disease, heart disease and/or ischemic preconditioning". Thus, the term of "cardiovascular regeneration" used in the claims, in view of the definitions of the specification, broadly encompasses all forms of treatment of all forms of diseases related to cardiovascular system, which is a genus that broadly encompasses conditions beyond ischemic heart disease, such as hypertension, abnormal heart rhythms and cardiomyopathy. The working example in the specification (starting at ¶ 98, published application) is limited to predicting the response to a single form of therapy ("intra-myocardial CD133+ cell injection"; ¶ 100) in patients having a single type of condition ("coronary artery disease after myocardial infarction with reduced LVEF and presence of a localized kinetic/hypoperfused area of the left ventricle"). There are no working examples directed to predicting the response with other forms of therapy or with patients having other types of conditions. While enablement does not necessarily require a working example, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02.
The standard in the art of diagnostic biomarkers is to provide evidence to validate each hypothesized correlation between one or more biomarkers and the diagnosis that they are asserted to provide. Libby (2015) teaches that "A biological marker, or biomarker, is a characteristic that is objectively measured and evaluated as an indicator of a normal biological process, pathogenic process, or pharmacological response to a therapeutic intervention. Some biomarkers can be qualified as surrogate end points. A surrogate end point is a biomarker that can substitute for a clinical end point for clinical or regulatory use. A clinical end point is a characteristic or variable that reflects how a patient feels, functions, or survives" (pg 2491 of Libby et al, 2015. Arterioscler Thromb Vasc Biol. 35:2491-2495). Libby further teaches that "Biomarkers can aid a physician to sort individuals into categories of disease or no disease. This use of biomarkers to discriminate requires validation and refinement" and "[t]he use of biomarkers to determine the risk of an event or prognosis as a continuous variable demands careful consideration. Various risk scores in the cardiovascular arena have generated considerable controversy … Some risk scores use categorical biomarkers with arbitrary assignment of weighting … Others use continuous variables and weighing of components of the score-based computational algorithms" (pg 2493). 
In the instant case, the use of each combination of two or biomarkers selected from a group including a large genus of biomarkers, as a diagnostic to predict whether or not a subject will respond to cardiac repair, is unpredictable in view of the teachings of the relevant art and in view of the absence of evidence validating each such correlation. The specification provides a single working example directed to a single form of treatment of a single type of patient using a set of parameters that do not correspond to the group recited in the claimed method. Thus, in order to practice the claimed method, the skilled artisan would first need to engage in experimentation to determine whether a correlation exists between the amounts of each combination of biomarkers encompassed in the claims and a particular form of treatment (e.g., intra-myocardial CD133+ cell injection) of a particular type of patient (e.g., a subject having had a myocardial infarction). These combinations include every pair of biomarkers and as well as every large set of combinations, up to and including all of the recited markers. Furthermore, as indication above, the specification does not provide clear guidance on how a practitioner of the method is to integrate the results from the different markers in order to achieve a single prediction of expected, not expected, or ambivalent response. The amount of such experimentation required, even to validate the use of a single pair of biomarkers, would be undue in view of the amount of effort and time required. The outcome of such a study would generally be the focus of an entire publication in the relevant literature.
Due to the large quantity of experimentation necessary to determine whether the recited method can be used to predict response to cardiovascular regeneration by selecting and measuring each combination of two or more biomarkers selected from the recited group, comparing each to a baseline value and/or reference, and making a prediction based on the comparisons, the lack of guidance presented in the specification regarding integrating the comparison for each biomarker, the limited working examples demonstrating predictability of the claimed method, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect subject populations and samples, undue experimentation would be required of the skilled artisan to use the claimed invention.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646